Order entered March 8, 2013




                                          In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-12-01479-CV

              MESQUITE INDEPENDENT SCHOOL DISTRICT, Appellant

                                            V.

                              TOMASA MENDOZA, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 11-09131-F

                                         ORDER
       The Court has before it appellant’s March 4, 2013 unopposed motion for extension of

time to reply to appellee’s brief. The Court GRANTS the motion and ORDERS that any reply

brief be filed by March 22, 2013.


                                                   /s/   DAVID LEWIS
                                                         JUSTICE